COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-096-CV
 
DORTHY BARROW                                                                   
APPELLANT
V.
VERONICA GOMEZ                                                                   
APPELLEE
----------
FROM THE 342ND DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION
(1) AND JUDGMENT
----------
On April 11, 2003 we notified appellant,
in accordance with TEX.
R. APP. P. 42.3., that
this court may not have jurisdiction over this appeal from the trial court's
March 7, 2003 "Order Confirming Sale Of Real Property" because this
trial court's order does not appear to be an appealable order. We stated that
the appeal would be dismissed for want of jurisdiction unless appellant or any
party desiring to continue the appeal filed with the court within ten days a
response showing grounds for continuing the appeal. We have not received any
response.
It is the opinion of the court that this
appeal should be dismissed for want of jurisdiction. See TEX.
R. APP. P. 42.3(a), 43.2(f). Accordingly, we dismiss
the appeal for want of jurisdiction.
 
                                                       
   PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and WALKER, J.
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.